        Case 2:20-cv-03045-SM-KWR Document 1 Filed 11/10/20 Page 1 of 6




                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

KATINA JENKINS                *     CIVIL ACTION No.:
     Plaintiff                *
                              *     DIVISION:
VERSUS                        *
                              *
DOLLAR TREE STORES, INC.      *
FAMILY DOLLAR STORES OF       *    JUDGE:
LOUISIANA, INC. D/B/A         *
FAMILY DOLLAR                 *
          Defendants          *     MAGISTRATE:
                              *
****************************************************
                      PETITION FOR REMOVAL

        Defendants, Dollar Tree Stores, Inc. and Family Dollar Stores of Louisiana, Inc. d/b/a Family

Dollar, file this Petition for Removal pursuant to 28 U.S.C. §1332 and §1441, and hereby removes

this matter from the 24TH Judicial District Court for the Parish of Jefferson, State of Louisiana, to the

docket of this Honorable Court on the grounds forth below:

        1)      Plaintiff, Katina Jenkins, a person of full age of majority and is a Louisiana citizen,

                who filed her Petition for Damages on October 13, 2020, against Dollar Tree Stores,

                Inc., Family Dollar Stores of Louisiana, Inc., both Virginia Corporations. Plaintiff’s

                Petition for Damages, attached hereto and marked as Exhibit “A”).

        2)      Defendant, Dollar Tree Stores, Inc., was served through its registered agent for

                service of process, 1 Corp Services, in Baton Rouge, Louisiana, with a copy of the

                Citation and Petition on November 2, 2020. (See service of Process Notice and

                Citation attached hereto and marked for identification as Exhibit “B”).

        3)      Defendant, Family Dollar Stores of Louisiana, Inc. d/b/a Family Dollar, was served

                through its registered agent for service of process, 1 Corp Services, in Baton Rouge,
Case 2:20-cv-03045-SM-KWR Document 1 Filed 11/10/20 Page 2 of 6




     Louisiana, with a copy of the Citation and Petition on November 2, 2020. (See

     service of Process Notice and Citation attached hereto and marked for identification

     as Exhibit “B”).

4)   The suit seeks damages from Dollar Tree Stores, Inc. and Family Dollar Stores of

     Louisiana, Inc. d/b/a for personal injuries allegedly sustained by plaintiff, as a result

     of an incident that occurred at the Family Dollar Store No. 1512 located at 5949

     Lapalco Boulevard in Marrero, Jefferson Parish, Louisiana, when she alleges she

     slipped and fell on a liquid substance on the floor.

5)   Plaintiff’s Petition for Damages is silent as to the amount in controversy.

I.   REMOVAL IS PROPER BECAUSE THIS COURT HAS SUBJECT MATTER
     JURISDICTION PURSUANT TO 28 U.S.C. § 1332.

6)   28 U.S.C. § 1332 provides federal district court with concurrent original jurisdiction

     in cases “where the matter in controversy exceeds the sum of or value of $75,000.00,

     exclusive of interest and costs, and is between, - (1) citizens of different States.”

     A.      THE AMOUNT IN CONTROVERSY EXCEEDS $75,000.00.

7)   The Fifth Circuit has explained that for purposes of establishing removal jurisdiction,

     a defendant may demonstrate that the amount in controversy exceeds $75,000.00, “in

     either of two ways: (1) by demonstrating that it is ‘facially apparent’ from the petition

     that the claim likely exceeds $75,000.00, or (2) ‘by setting forth the facts in

     controversy-preferably in the removal petition, but sometimes by affidavit-that

     support a finding of the requisite amount.’” Grant v. Chevron Phillips Chemical, Co.,

     309 F.3d 864, 868 (5th Cir. 2002) (emphasis in original) (quoting Allen v. R &H Oil

     & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995)).
Case 2:20-cv-03045-SM-KWR Document 1 Filed 11/10/20 Page 3 of 6




8)    In Paragraph 8 of plaintiff’s Petition for Damages, plaintiff alleges that she

      “sustained serious injuries and suffered excruciating pain and suffering.”

9)    Defendant’s counsel sent an email on November 4, 2020, to plaintiff’s counsel,

      Philip D. Lorio, IV, requesting that the plaintiff’s counsel stipulate to damages of less

      than $75,000.00. On November 4, 2020, plaintiff’s counsel responded and advised

      that “she is still treating so I cannot stipulate to that.” (Please see the attached copy

      of email attached hereto as Exhibit “C”)

      B.      COMPLETE DIVERSITY

10)   Defendant, Dollar Tree Stores, Inc., is a foreign corporation incorporated in the State

      of Virginia, with its principal place of business at 500 Volvo Parkway, Chesapeake,

      Virginia 23320.

11)   Defendant, Family Dollar Stores of Louisiana, Inc. d/b/a Family Dollar, is a foreign

      corporation incorporated in the State of Virginia, with its principal place of business

      at 500 Volvo Parkway, Chesapeake, Virginia 23320.

12)   Plaintiff, Katina Jenkins, is a resident of and domiciled in the State of Louisiana.

13)   Accordingly, there is complete diversity of citizenship between the plaintiff and the

      defendants.

14)   This is a civil action over which the United States District Court for the Eastern

      District of Louisiana has concurrent original jurisdiction under the provisions of 28

      U.S.C. § 1332, et. seq., as the amount in controversy, evidenced by the Petition for

      Damages, exceeds SEVENTY-FIVE THOUSAND AND NO/100 DOLLARS

      ($75,000.00), exclusive of interest and costs, and complete diversity exists between

      all adverse parties.
Case 2:20-cv-03045-SM-KWR Document 1 Filed 11/10/20 Page 4 of 6




II.   DOLLAR TREE STORES, INC. AND FAMILY DOLLAR STORES OF
      LOUISIANA, INC. D/B/A FAMILY DOLLAR HAS SATISFIED THE
      PROCEDURAL REQUIREMENTS FOR REMOVAL.

15)   Defendant, Dollar Tree Stores, Inc., was served with the Petition for Damages

      through its agent for service, 1 Corp Services in Baton Rouge, Louisiana on

      November 2, 2020.

16)   Defendant, Family Dollar Stores of Louisiana, Inc., was served with the Petition for

      Damages through its agent for service, 1 Corp Services in Baton Rouge, Louisiana

      on November 2, 2020.

17)   Plaintiff’s Petition for Damages is silent as to the value of plaintiff’s damages and/or

      the amount in controversy.

18)   Plaintiff’s Petition for Damages does not offer a binding stipulation that plaintiff will

      not seek to enforce any judgment that may be awarded in excess of $75,000.00, as

      would be required pursuant to Davis v. State Farm, No. 06-560, slip op. (E.D. La.

      June 7, 2006.

19)   In Paragraph 8 of plaintiff’s Petition for Damages, plaintiff alleges that she

      “sustained serious injuries and suffered excruciating pain and suffering.”

20)   Defendants’ counsel sent an email to plaintiff’s counsel requesting a stipulation that

      the case is worth less than $75,000.00, on November 4, 2020, and plaintiff’s counsel

      replied to the email on November 4, 2020, stating that “she is still treating so I cannot

      stipulate to that,” and this Removal Petition is filed within thirty (30) days of receipt

      of papers confirming the existence of diversity jurisdiction. (See Exhibit “C”)

21)   Jurisdiction is founded in the existence of diversity jurisdiction under 28 U.S.C.§

      1332, which grants federal courts concurrent jurisdiction over claims where the
       Case 2:20-cv-03045-SM-KWR Document 1 Filed 11/10/20 Page 5 of 6




               matter in controversy exceeds the sum or value of SEVENTY-FIVE THOUSAND

               AND NO/100 DOLLARS (75,000.00), exclusive of interest and costs, and is

               between citizens of different States.

       22)     The 24th Judicial District Court for the Parish of Jefferson, State of Louisiana, is

               located within the Eastern District of Louisiana pursuant to 28 U.S.C. § 1441(a)

               because it is the “district and division embracing the place where such action is

               pending.”

       23)     No previous application has been made by defendants, Dollar Tree Stores, Inc. and

               Family Dollar Stores of Louisiana, Inc. d/b/a Family Dollar, in this case for the relief

               requested herein.

       24)     Pursuant to 28 U.S.C.§ 1446(a), a certified copy of the 24th Judicial District Court’s

               record is attached hereto as Exhibit “A.” Pursuant to 28 U.S.C.§ 1446(a), a copy of

               this Petition for Removal is being served upon counsel for plaintiff, and a Notice of

               Removal is being forwarded to be filed with the Clerk of Court for the 24th Judicial

               District Court for the Parish of Jefferson, State of Louisiana, and sent to the counsel

               for plaintiff.

       25)     Defendant, Family Dollar Stores of Louisiana, Inc., desires and is entitled to a trial

               by jury of all issues.

       WHEREFORE, defendants, Dollar Tree Stores, Inc. and Family Dollar Stores of Louisiana,

Inc. d/b/a Family Dollar, hereby remove this action from the 24th Judicial District Court for the

Parish of Jefferson, State of Louisiana, to the docket of the United States District Court for the

Eastern District of Louisiana.
        Case 2:20-cv-03045-SM-KWR Document 1 Filed 11/10/20 Page 6 of 6




                                              Respectfully submitted,

                                              THE TRUITT LAW FIRM
                                              A Limited Liability Company


                                                   s//Jack E. Truitt
                                              JACK E. TRUITT, BAR NO. 18476, T.A.
                                              LOU ANNE MILLIMAN, BAR NO. 23869
                                              MICHELLE MAYNE DAVIS, BAR NO. 23027
                                              NANCY N. BUTCHER, BAR NO. 24178
                                              LAUREN A. DUNCAN, BAR NO. 37105
                                              149 North New Hampshire Street
                                              Covington, Louisiana 70433
                                              Telephone: (985) 327-5266
                                              Facsimile: (985) 327-5252
                                              Email: mail@truittlaw.com
                                              Counsel for Dollar Tree Stores, Inc. And Family
                                              Dollar Stores of Louisiana, Inc. d/b/a Family Dollar

                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing has been duly served on all counsel

of record by depositing same into the U.S. Mail, postage pre-paid, and/or by hand and/or by facsimile

and/or by electronic means on November 10, 2020.


                                            s//Jack E. Truitt
